Citation Nr: 1432499	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-36 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has properly been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Merits

Total disability compensation ratings may be assigned under the provisions of 38 C.F.R. § 3.340.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.341 (2013).  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013). 

A total rating based on individual unemployability due to service connected disability or disabilities, referred to as a TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2013).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU.  See 38 C.F.R. § 4.16(b) (2013).   

In this case, service connection has been established for three disabilities.  Service connection for bipolar disorder was established effective in November 2006 and a 50 percent rating is in effect for the entire period.  Service connection for bilateral hearing loss was established effective in April 1999 and was rated noncompensable until August 2012 when a 10 percent rating became effective.  Service connection for tinnitus was established effective in August 2012 and rated 10 percent disabling since that time.  

Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considering in determining whether a TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In deciding this appeal, the Board has considered whether a TDIU is warranted for any period of time on appeal as well as for the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Associated with the claims file are records of treatment by a private psychiatrist, opinion letters from a private psychologist, VA treatment records, several relevant VA examination reports, and a letter from the Veteran' s spouse.  The majority of this evidence relates to his service-connected bipolar disorder.  The Board has considered the entire history of his service-connected disabilities, as is required.  

Although the AOJ sent a VA Form 21-8940 to the Veteran in June 2012 and asked him to complete it, he has not done so.  

The form includes sections for entries of education and training as well as employment history.  A VA examination report from April 2007 indicates that the Veteran had worked in his father's accounting business prior to service, served in a military occupational, specialty of store keeper from 1984 to 1999, and had three years of college.  Evidence described below documents his report of jobs driving a bus and selling cars.  

There are references to Global Assessment of Functioning (GAF) scores in the medical evidence to be discussed.  Given this fact, the evidence they are relevant to the issue before the Board.  That portion of the schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (the DSM-IV).  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a GAF scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

GAF scores from 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores from 51 to 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

GAF scores from 31 to 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id

GAF scores from 21 to 30 are assigned where behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.  Id. 

Private records document treatment for psychiatric symptoms from 1999 to 2000 and 2005 to 2006 by a psychiatrist, Dr. "R.K."  These include a December 1999 note that the Veteran had been fired from his job and that his mood had been good until that event.  This note indicates that job applications were reviewed.  In a January 2000 note, this physician reported that the Veteran suffered from moderate bipolar disorder.  These records tend to show that at that time the Veteran's bipolar disorder did not render him unable to secure and follow a substantially gainful occupation.  

Later notes, from 2005 to 2006, document that Dr. R.K. treated the Veteran with medication for his psychiatric condition but do not explicitly indicate that the Veteran's psychiatric condition rendered him unable to secure and follow a substantially gainful occupation.  The Board finds that those records do not lead to an inference to that effect.  Notes from September 2005 document that the Veteran had returned to Dr. R.K. for treatment after a long absence, since 2000, per the request of a private psychologist, Dr. "J.F."  Although Dr. R.K. noted that the Veteran was unemployed, he did not make any statement attributing that unemployment to his psychiatric condition.  The evidence from Dr. R.K. does not tend to show that the Veteran was unable to secure and follow a substantially gainful occupation during that period of time.  

In an October 2006 letter, Dr. J.F. offered his opinion that the Veteran has been unable to work since his service ended in 1999 and that this inability was due to his bipolar disorder.  Dr. J.F. reported that the Veteran had attempted several jobs but was unable to maintain them because of his bipolar disorder.  In a January 2007 letter, Dr. J.F. referred to the Veteran's military service but did not provide any statement that he was unemployable.  

In a March 2008 letter, Dr. J.F. stated that the Veteran had a GAF score of 41 and that this had remained largely unchanged over many years.  He referred to the definition from the DSM-IV as to what the GAF score meant.  Dr. J.F. listed several symptoms, including suicidal ideation, severe social impairment, decreased friends, and severe job impairment.  He remarked that the Veteran had not been able to work full or part time since beginning treatment because of severe symptoms.  He reported that the Veteran attempted a part time job in 2005 driving a school bus but his bipolar symptoms rendered him unable to keep the job.  Dr. Fletcher stated:  "I took him off the job."  Dr. J.F. stated that it was his opinion that the Veteran was 100 percent disabled due to his service connected condition.  

In a June 2008 letter, Dr. J.F.  reported that the Veteran's bipolar disorder had worsened.  Dr. J.F. provided a list of symptoms and stated as follows:  

The patient has been unable to work since attempting a part-time job in 2005, which he left early.  We are attempting to get a letter from this employer (in this short notice); socially, [the Veteran] used to have neighborhood friends.  He stated today:  "I don't have any close friends."  Thus the severity of his Bipolar symptoms have clearly worsened.  The "duration" of his illness has clearly worsened (I have worked with the family for years).  The impact of his Bipolar illness on "employment" and his "social life" has clearly worsened, decompensation which has been repeatedly verified through unsolicited comments from various family members.  He is presently unable to do even the simplest chores.  We hope to include statements from family members.

Dr. J.F. also states that Dr. R.K. concurred.  

In a letter dated five days after Dr. R.K.'s letter, the Veteran's spouse reported her observations.  She reported that he began demonstrating psychiatric symptoms in approximately 1994, and retired from the U.S. Navy in 1999 following unfavorable evaluations.  She reported that after service obtained two jobs but was unable to keep the jobs.  She reported that he had difficulty with memory and concentration.  She also reported that the Veteran was easily angered and was unpredictable.  

The Board has considered this evidence:  Dr. J.F.'s letters are afforded minimal value favorable to the claim.  This is because, and as fully described below, Dr. J.F.'s letters provide a disability picture inconsistent with other evidence of record, what he reports in the letters tends to lessen the probative value of the letters, and the characterization of the Veteran's symptoms also tends to lessen the probative value of the letters.  

First, in the March 2008 letter, Dr. J.F. states "I took him off the job."  Although he reports that the Veteran was unable to keep his job due to symptoms of bipolar disorder, Dr. J.F. statement that he took the Veteran off of the Veteran's job does not support that the Veteran was unable to keep working.  This is true with regard to both the 2006 letter and the 2008 letters.  

In other words, this is not evidence that the Veteran's employer found him unable to continue to work or that the Veteran was simply unable to work.  If he had been, it does not follow that Dr. J.F. would have to take the Veteran off of the Veteran's job.  Rather, the Veteran would simply have not been able to maintain his occupation.  Dr. J.F. lists symptoms, such as suicidal ideation and marriage impairment, but does not explain how this rendered the Veteran unable to secure and follow a substantially gainful occupation and on its face it is not clear how these symptoms resulted in such inability.  

The June 2008 letter includes Dr. J.F.'s conclusion that the Veteran is unable to work but this appears to be somewhat of an overstatement from the examples given.  Those examples involve the statements of the Veteran or his family members that he "sits around all day" does not "remember stuff from this morning," has significant anger, and has difficulty remembering his spouse's request that he complete chores.  None of the examples are in a work setting.  Nor is there an explanation as to how these symptoms result in his inability to secure or follow a substantially gainful occupation.  Furthermore, the Board would be less likely to find the characterization of the Veteran's symptoms to be an exaggeration if there was not such a large discrepancy between the characterization and what else is found in the record.  

The Board now turns to that evidence:  

VA treatment records from 2001 to 2004 tend to show that the Veteran was not as disabled as Dr. J.F. has stated.  Those notes include GAF scores of 60 and 65 - not the 41 that Dr. J.F. maintains was unchanged during the course of his treatment of the Veteran.  The VA treatment notes document that he Veteran's thinking was organized, his memory was intact, and he was stable.  These records do not present a disability picture of the Veteran as unemployable.  

In April 2007, the Veteran underwent a VA examination.  He reported that he was depressed following his spouse's involvement in a car accident and that during periods that lasted weeks or months he had experienced decreased need for sleep, increased energy, increase in goal directed activity, racing thoughts, flight of ideas, some grandiosity, and impulsive behavior consisting of excessive spending.  

As to the objective findings, the examiner found his speech unremarkable, he was cooperative, friendly, and attentive, had normal affect, intact attention, was oriented to person, time and place, unremarkable thought content or process, and other than findings of mildly impaired recent and immediate memory and that he had obsessive / ritualistic behavior involving frequent hand washing and reports of early and middle insomnia, other symptoms were absent.  These findings are not consistent with what Dr. J.F. reported and show significantly less severity of disability than what Dr. J.F. reported, providing evidence against this claim and the opinon of Dr. J.F.  

This April 2007 report documents the Veteran's report that he was unemployed for the last 5 to 10 years and explanation that he had been fired from a sales job due to "inventory insufficiency" and that he had been fired from another job selling cars but provided a vague explanation for why he was fired.  The Veteran reported that he had not worked since, due to "bad experiences . . . maybe I'm afraid of it."  The Veteran also informed the examiner that he could not work because he had being fired twice and his concern was that he would be fired again.  The examiner explained that this concern of the Veteran's did not preclude him from working due to a mental disorder.  The examiner assigned a GAF score of 60 and noted that the Veteran's bipolar disorder was in partial remission, providing more evidence against this claim and the opinon of Dr. J.F.

The examiner also explained that the Veteran's manic and depressive episodes interfere with his ability to work (poor judgment, poor motivation, difficulty concentrating), but that his bipolar disorder was currently in partial remission and the Veteran reported that his last manic episode was in 1999 or 2000. The examiner concluded that the Veteran's mental disorder did not currently prohibit him from working.  

This evidence presents a very different disability picture than that described by Dr. J.F.  Significantly, a good deal of this picture comes from the Veteran's own statements as to why he was not employed.  From the Veteran's own report, he did not work because he had previously been fired and feared this may occur again.  The examiner's explanation is logical and compelling, i.e., that this is not a reason to find that the Veteran is unable to work because of his mental disorder. 

The inconsistency between Dr. J.F.'s characterizations and the other evidence, based more directly on the Veteran's own reports as well as the opinion of a medical professional, is also present when considering the examination conducted in February 2009.  During that examination the Veteran reported that he had suffered depressed mood for weeks at a time, irritability, difficulty sleeping if he did not take his medication, and increased energy with difficulty focusing energy with productive outcomes.  The symptoms were described as moderate with the frequency varying depending on mood.  Objectively, there were few symptoms.  The symptoms present were excessive but not productive speech, an attitude that was cooperative with a comment that the Veteran was a vague historian, circumstantial thought process, and that his interpretation of proverbs was not appropriate in that it was concrete.  There were no suicidal thoughts, he was described as having good impulse control, and without any problem with activities of daily living.  His recent memory was mildly impaired but his remote and immediate memory were normal.  He again was assigned a GAF score of 60.  

The Veteran reported that he could not work because of his psychiatric symptoms.  The examiner commented that the Veteran reported that he stays in his room or in bed when depressed and is unproductive.  He reported difficulty multitasking and completing tasks.  The examiner stated that the Veteran's bipolar disorder symptoms alone would not preclude employment, particularly in a situation where he had structured tasks with an ability to self monitor.  

Again, this evidence is consistent with the 2007 examination, the VA treatment records from 2000 to 2004 and Dr. R.K.'s treatment notes and inconsistent with the letters from Dr. J.F.  The consistent evidence tends to show that the Veteran has never been unable to secure and follow a substantially gainful occupation over the time frame that Dr. J.F. asserts that he was 100 percent disabled and unable to work.  From Dr. J.F.'s statements and those of the Veteran it appears that the Veteran believes he cannot work because of his bipolar disorder and that Dr. J.R. "took him off of his job" at some point, but the bulk of the evidence tends to show that the Veteran's belief is rooted more in anticipation of being fired and the examiner took this into account during the 2007 examination.  The evidence does not show that he was fired from a job because of psychiatric symptoms.  

The description of his symptoms and behavior in this 2009 report, as reported by the Veteran to the examiner, has a different tenor than what Dr. J.F. reports.  Here, the Veteran reports that he has difficulty multitasking and completing tasks, not that he cannot do so.  Taking this report together with Dr. J.F.'s report that the Veteran does not complete chores that his wife assigns him shows a different disability picture than one of inability to work that Dr. J.F. has described.  Taken together, these reports show that while he may have some difficulty working; not that he is unable to secure and follow a substantially gainful occupation.  

The Board has not ignored the Veteran's statement in his VA Form 9 received in November 2008.  He reported that he spends half of his time depressed and when he is not depressed he does not know what he is doing.  The Board has weighed this statement along with the other evidence of record but finds the numerous other reports of his symptoms made during the course of VA examinations to outweigh this report and to show that his symptoms are not so severe as to preclude securing and maintaining a substantially gainful occupation.  

In this regard, it is important for the Veteran to understand that the Board fully accepts the fact that the Veteran has problems with his service connected disability.  If he did not, there would be no basis for the current evaluation, a significant disability evaluation.

In August 2012, and pursuant to the Board's January 2012 Remand, VA again conducted a relevant examination.  The Veteran reported that he stays home, does housework and cooks, and that he has friends and goes to church.  He also reported that he did some volunteer work at his son's school.  As to occupational history, the Veteran reported that he tried to get a job that required driving but was not hired because of a driving while intoxicated matter.  The Veteran reported that he has less depression than when he was in the Navy and it lasts a shorter amount of time.  He reported that he has some difficulty falling asleep.  

Symptoms suffered by the Veteran were documented as limited to depression, anxiety, and chronic sleep impairment.  The examiner provided the following relevant medical opinion:  

The Veteran's service connected Bipolar Disorder is less likely than not rendering him unable to engage in substantially gainful employment.  The rationale is that he had a perfect normal mental status today and would be able to understand and follow instructions, retain instructions and he would be able to concentrate on tasks.  His present clinical status indicates that he would be able to sustain his concentration to task persistence and pace.  His ability to respond well to co-workers, supervisors and the general public may be mildly impaired based on his demanding behavior today.  He would be able to perform occupational tasks requiring little social interaction.  It appears that his Alcohol Abuse interfered with him gaining or securing employment as a driver per his self -report however this is not a service connected disability.  

This opinion is well reasoned, and again fits into the disability picture shown by the medical evidence other than the letters from Dr. J.F.  It is the only evidence for the period since February 2009.  It clearly shows that the Veteran is not unable to secure and follow a substantially gainful occupation due to his service connected bipolar disorder.  

The Veteran has not contended that his hearing loss disability or his tinnitus renders him unable to secure and follow a substantially gainful occupation.  Nevertheless, pursuant to the Board's January 2012 Remand, VA provided an audiology examination and obtained an adequate relevant opinion with regard to these service-connected disabilities.  The Veteran reported that his hearing loss impacted the ordinary conditions of daily life in that he understood the examiner but did not get the words.  He reported that he last worked about 10 years ago and had worked in different jobs, including driving a van.  He reported that he had one job talking on the phone and could use his left but not right ear in doing so.  

The examiner commented that the Veteran's hearing loss would likely cause some communication difficulty, particularly in less than ideal listening situations, such as in the presence of background noise.  The examiner went on to explain that hearing loss, standing alone, does not typically cause inability to obtain or maintain employment.  Additionally, the examiner indicated that his tinnitus does not impact the ordinary conditions of daily life, including ability to work.  

This examination report is evidence against a finding that the Veteran's hearing loss or tinnitus has rendered him unable to secure and follow a substantially gainful occupation.  It is the most probative evidence of record on these particular questions.  The Board finds the preponderance of the evidence is therefore against a finding that the Veteran's service connected hearing loss renders him unable to secure and follow a substantially gainful occupation.  

Also of record is a report of an August 2012 general medical examination report.  That report does not address his service connected disabilities.  It does address nonservice-connected conditions, to include occasional back ache and right knee pain but the report is not relevant to whether his service-connected disabilities affect his employability.  

What the Veteran has contended is that his psychiatric disability renders him unemployable.  After reviewing all of the evidence, the Board finds that the preponderance of the evidence shows that his service connected bipolar disorder does not render him unable to secure and follow a substantially gainful occupation.  The consistent findings and opinions found in the VA examinations outweigh Dr. J.F.'s letters in this regard.  The earlier VA treatment records are fairly consistent with the records from that time frame from Dr. R.K. and tend to show that the history of the Veteran's bipolar disorder is not one indicative of resulting in an inability to secure and follow a substantially gainful occupation.  Thus over the course of the claim and appeal, the evidence is against the claim in this regard.  Similarly, he has not asserted that he is unable to work due to his tinnitus or hearing loss and the August 2012 examination report preponderates against any inference that these disabilities render him unemployable.  

The Board has sufficient medical evidence before it to adjudicate this appeal.  From the Veteran's assertions, those of his spouse, and the medical evidence, the Board finds that the Veteran's bipolar disorder, tinnitus, and hearing loss, when considered in combination, and in light of his educational and occupational history, do not render him unable to secure and follow a substantially gainful occupation.  The Veteran has never asserted that his disabilities act together to render him unemployable.  Even the evidence favorable to his claim, principally the letters from Dr. J.F., does not mention his hearing loss or tinnitus.  For these reasons, the Board finds that the Veteran's bipolar disorder and hearing loss, acting in combination, do not render him unable to secure and follow a substantially gainful occupation.  

Based on the evidence of record and for the reasons discussed above, the Board finds that the evidence is against a finding that the Veteran has not been unable to secure and follow a substantially gainful occupation because of service-connected disabilities during any period on appeal.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2008 and in June 2012.  

Although the letters were sent after the initial unfavorable adjudication of the claim by the AOJ, the Veteran has had a meaningful opportunity to participate in the processing of his claim since the letters were sent and the AOJ readjudicated the claim in a September 2012 Supplemental Statement of the Case.  Therefore, any timing defect was cured.  See Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private medical evidence are associated with the claims file.  In June 2012, the AOJ requested medical records evidence associated with a claim by the Veteran with the Social Security Administration (SSA).  That same month, the SSA responded that it did not have the requested evidence.  As the SSA has responded that it does not have the records, the Board is reasonably certain that the records either do not exist or further efforts to obtain the records would be futile.  VA therefore has no further duties to assist the Veteran in obtaining such evidence.  See 38 U.S.C.A. § 5103(c)(2).  

VA afforded the Veteran relevant examinations in April 2007, February 2009, and August 2012.  Those examination reports are adequate because the examiners reviewed sufficient facts, appear to have applied reliable medical principles to the facts, and provided sufficient analyses.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  There was compliance with the January 2012 Remand via the June 2012 letter, the August 2012 VA examinations, and the September 2012 Supplemental Statement of the Case.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


